Case L2TOGOHGISR Decument22 Fiedi@yov2n Rage lL of2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TIMOTHY TAYLOR,

Plaintiff,
V.

DISCOVERY, INC. and
THE EXPLORERS CLUB,

STIPULATION OF VOLUNTARY
DISMISSAL PURSUANT TO
E.R.C.P. 41(a)(1)(A)GD

 

Defendants,
and
Civil Action No. 1:21-cv-03046-JSR
THE EXPLORERS CLUB,
Third-Party Plaintiff,
V.

 

SYLVIA EARLE and THE SYLVIA EARLE
ALLIANCE d/b/a MISSION BLUE,

Third-Party Defendants.

ee ee eee ee

 

STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)Q.)(A)Gi)
WITH PREJUDICE

IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

 

respective counsels that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(id), and subject to a confidential
settlement agreement, the above-captioned action is voluntarily dismissed with prejudice against

the defendants and third-party defendants. THre-Geurt-shal

 

_

 

Each party to bear its own costs and attorneys’ fees.

 

Date: September 1, 2021

   
Respectfully submitted,

Case 1:21-ev-03046-JSR Document 22 Filed 09/09/21 Page 2 of 2

Barclay Da on ELP
By a SE re

Michdel-A-Dropallé

Lauren J. ‘Washi

1270 6% Averiue Suite 501
New York, New York 10020
Telephone: (315) 425-2831
Facsimile: (315) 703-7367
moropallo@barclaydamon.com

Attorneys for Plaintiff Timothy Taylor

Thompson Coburn LLP

By: Rispr~—

Michael L. Nepple — pre hac vice
mnepple@thompsoncoburn.com
Thompson Coburn LLP

One US Bank Plaza

St. Louis, Missouri 63101-1611
(314) 552-6000

Attorney for Defendant and Third-Party Plaintiff
The Explorers Club

Davis et
By: ax
Jere . Chase

avis Wright Tremaine LLP
1254’Avenue of the Americas, 2
New York, New York 10020

jeremychase(@dwt.com

(212) 489-8230

1° Floor

Attorney for Defendant Discovery, Inc.

 
